                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE


JAY P. L. DRESSER,            )
                              )
    Plaintiff,                )
                              )
               v.             )
                              ) 1:18-cv-00425-JDL
DOROTHEA DIX BEHAVIORAL       )
PSYCHIATRIC HOSPITAL, et al., )
                              )
    Defendants.               )

           ORDER ACCEPTING THE RECOMMENDED DECISION
                    OF THE MAGISTRATE JUDGE

      The United States Magistrate Judge, John C. Nivison, filed his Recommended

Decision (ECF No. 8) on January 2, 2019, pursuant to 28 U.S.C.A. § 636(b)(1)(B)

(West 2019), recommending that Dresser’s complaint be dismissed for failure to

prosecute, failure to comply with the Court’s orders, and failure to inform the Court

of his contact information.    The time within which to file objections expired on

January 23, 2019, and no objections have been filed. The Magistrate Judge notified

the Plaintiff that failure to object would waive his right to de novo review and appeal.

      In addition to recommending dismissal, the Magistrate Judge recommended

that the Court inform Dresser that filing restrictions “may be in the offing” in

accordance with Cok v. Family Court of R.I., 985 F.2d 32, 35 (1st Cir. 1993). As noted

in the Magistrate Judge’s Recommended Decision, this Court has previously

dismissed three complaints filed by Dresser. ECF No. 8 at 1 & n.1. Those dismissals

were based on his failure to prosecute and to comply with this Court’s orders, see

R. & R. at 2, Dresser v. AT&T, et al., No. 1:18-cv-00248-JDL (D. Me. 2018), ECF No.
6, failure to assert a claim within this Court’s subject matter jurisdiction, see R. & R.

at 3-4, Dresser v. Mun. Review Comm., Inc., et al., No. 1:18-cv-00172-DBH (D. Me.

2018), ECF No. 15, and failure to state an actionable claim, see R. & R. at 4-5, Dresser

v. State of Maine, et al., 1:18-cv-00317-DBH (D. Me. 2018), ECF No. 13. Since the

Magistrate Judge’s Recommended Decision was filed, this Court has dismissed

another of Dresser’s complaints for failure to prosecute, failure to comply with this

Court’s orders, and failure to inform the Court of his contact information. See R. &

R. at 4, Dresser v. Norms, et al., No. 1:18-cv-00426-DBH (D. Me. 2019), ECF No. 7.

      Accordingly, Dresser is hereby cautioned that courts have the power to limit a

person’s ability to file documents with the court when that person has filed multiple

“groundless” cases in the past. Cok, 985 F.2d at 35. Groundless cases include those

that do not assert a claim within the court’s subject matter jurisdiction (meaning that

it is not the type of case that can be heard in federal court) or failure to state an

actionable claim (meaning that the facts in the complaint do not describe a violation

of the law). Any limitations that a court orders on a person’s ability to file documents

must be “narrowly drawn to counter the specific offending conduct.” Id. at 36. Here,

that may include an order by this Court requiring Dresser to obtain advance approval

by a District Judge before filing a new case by showing that the proposed pleading is

“sufficiently plain and definite to satisfy Rule 8 [of the Federal Rules of Civil

Procedure] and to warrant a response.” Pavilonis v. King, 626 F.2d 1075, 1079 (1st

Cir. 1980).




                                           2
     It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge (ECF No. 8) is hereby ACCEPTED. The Plaintiff’s complaint (ECF No. 1) is

DISMISSED.



     SO ORDERED.

     Dated this 21st day of February, 2019.


                                               /s/ JON D. LEVY
                                          CHIEF U.S. DISTRICT JUDGE




                                      3
